STATE OF LOUISIANA


                             COURT OF APPEAL


                               FIRST CIRCUIT




                                2021 CA 0524


                          BOONE SERVICES, LLC


                                    VERSUS


   ASCENSION PARISH GOVERNMENT, BRIDGING THE GAP
            SOLUTION, LLC[,] AND CLINT COINTMENT


                                         JUDGMENT RENDERED:
                                                                 DEC 3 0 2021




                                  Appealed from

                     The Twenty -Third Judicial District Court
                     Parish of Ascension - State of Louisiana
                      Docket Number 130, 016 - Division C


           The Honorable Katherine Tess Stromberg, Judge Presiding



Teresa D. Cop                                      COUNSEL FOR APPELLEE
Craig L. Kaster                                    PLAINTIFF— Boone Services,

Zachary, Louisiana                                 LLC




Kevin James Hawkins                                COUNSEL FOR APPELLANT
Baton Rouge, Louisiana                             DEFENDANT—     Bridging the Gap
                                                   Solutions




          BEFORE: MCCLENDON, WELCH, AND THERIOT, JJ.
WELCH, J.


          Bridging the Gap Solution, LLC (" BTG")             appeals a trial court judgment in


favor of Boone Services, LLC (" Boone"), which granted Boone' s petition for a

permanent injunction and enjoined BTG, the Ascension Parish Government (" the


Parish"), and Clint Cointment, the Ascension Parish President,'                    from entering into

a contract for a specific construction project or from taking any action in

furtherance of entering into or awarding the contract for that project.'                 For reasons


that follow, we affirm.


                                        BACKGROUND


          On November 4,      2020, Boone filed a Petition for Temporary Restraining

Order, Preliminary Injunction, Permanent Injunction, Declaratory Judgment, and

Mandamus, asserting therein that the Parish improperly awarded BTG a contract

for   a    particular    construction      project     identified       as   New     River     Channel


Improvements Re -Bid, Parish Project No. EAD 15- 004 (" the project").                          Boone


alleged that both BTG and Boone submitted bids for the project, that BTG was the


apparent lowest bidder, and that Boone was the second lowest bidder.                            Boone


further alleged that although BTG may have submitted a lower bid than Boone,

BTG failed to comply with the bidding requirement that it attend the mandatory

pre- bid meeting on September 1,          2020.    Boone claimed that as a result of BTG' s


failure to attend the pre- bid meeting, BTG should have been declared a non -

responsible     and     non- responsive     bidder,    thereby      making     Boone     the    lowest


responsive and responsible bidder on the project and entitling it to the award of the

contract for the project.     Therefore, Boone sought, among other things, a temporary

restraining order and in due course, preliminary and permanent injunctive relief


1 Although Boone' s petition asserts that Clint Cointment is the " Mayor of Ascension Parish,"       the

record reflects that his correct title is Ascension Parish President.


2 See La. C. C. P. art. 3612( B) ( providing that an appeal may be taken as a matter of right from
any order or judgment relating to a preliminary or final injunction).

                                                   2
prohibiting BTG and the Parish from entering into a contract for the project or

from taking any action in furtherance of awarding the contract for the project.

         Upon the filing of the petition, the trial court granted a temporary restraining

order.    After a hearing, which was held on December 1,                2020, and pursuant to


written reasons for judgment signed on December 22, 2020, the trial court granted


a preliminary injunction in favor of Boone.'               Thereafter, the trial court held a


hearing on February 11,         2020 with respect to the permanent injunction.                        On


February 12, 2021, the trial court issued written reasons for judgment and signed a

judgment in favor of Boone. In the trial court' s written reasons, it found that


contrary    to   Boone' s   allegations    in   its   petition,   BTG    did       in   fact   have    a




representative present at the mandatory pre- bid meeting.             However, the trial court


also found that BTG failed to submit written evidence of the authority of the

person that signed the bid, which was a violation of state law.' Therefore, the trial


court rendered judgment that, among other things, granted Boone' s petition for

permanent injunction and restrained, enjoined, and prohibited BTG, the Parish, and


Mr. Cointment "     from taking any action in furtherance of the award of the contract

for the project ...      including but not limited to signing ...              a    contract    and/ or




proceeding with any work pursuant to a contract for the [ project]."

         BTG timely filed a motion for new trial as to the issue of the requirement of

written evidence of the authority to sign the bid.            Pursuant to written reasons for


3 BTG filed a motion and order to appeal the preliminary injunction; however, it subsequently
dismissed that appeal following the rendition and signing of the February 12, 2021 judgment at
issue on appeal herein, which granted a permanent injunction.


4 The issue of whether BTG failed to comply with the bidding requirement that written evidence
of the authority of the person signing the bid be submitted at the time of bidding was not raised
or pled in Boone' s petition seeking injunctive relief, mandamus, and declaratory judgment;
rather, it was raised only in its supplemental memorandum in support of its request for relief.
While a memorandum is not a pleading, the pleadings may be expanded by issues actually
litigated— by express or implied consent of the parties— at trial. See La. C. C. P. arts. 852 and
1154.    We note that the record before us contains no objection to Boone' s expansion of the
pleadings as to this issue and that at the hearing on the preliminary injunction and permanent
injunction, both BTG and Boone         submitted legal argument and evidence on this issue.
Therefore, the trial court was entitled to render judgment granting any relief that was appropriate
based on the pleadings and the evidence. See La. C. C. P. art. 862.




                                                 3
judgment and a judgment signed on March 2, 2021, the trial court denied the


motion for new trial.             BTG now appeals the February 12,                 2021 judgment,


essentially arguing that the trial court erred in issuing a permanent injunction

because written evidence of authority to sign the bid was unnecessary under state

law, i.e. La. R. S. 38: 2212( B)( 5),     and that any such requirement by the Parish was

invalid under Leblanc Marine, L.L.C. v. Division of Administration, Office of


Facility Planning and Control, 2019- 0053 (               La. 10/ 22/ 19), 286 So. 3d 391, 396


per curiam). 5

                                   LAW AND DISCUSSION


        The primary purpose of injunctive relief is to prevent the occurrence of

future acts that may result in irreparable injury, loss, or damage to the applicant.

Broadmoor,         L.L.C.    v.   Ernest    N.   Morial      New     Orleans     Exhibition        Hall


Authority, 2004- 0211 (       La. 3/ 18/ 04), 867 So. 2d 651, 655; see La. C. C. P. art. 3601.


Generally, a party seeking the issuance of a permanent injunction must show, by a

preponderance       of the    evidence,    that he will suffer irreparable injury if the

injunction does not issue.         See Broadmoor, L.L.C., 867 So. 2d at 655; La. C. C. P.


art.   3601.    Injunctive relief may be warranted,            however, without the requisite


showing of irreparable injury,             when the      conduct     sought to     be      enjoined   is


unconstitutional or unlawful, i.e.,        it violates a constitutional right or a prohibitory

law. Jurisich v. Jenkins, 99- 0076 ( La. 10/ 19/ 99), 749 So. 2d 597, 599.


        The Louisiana Supreme Court has held that Louisiana' s Public Bid Law,


which is set forth in La. R.S. 38: 2212, et seq., is a prohibitory law, the violation of


5 Boone and the Parish filed a motion to dismiss BTG' s appeal on the basis that Boone had
settled its differences with the Parish. However, that motion was denied.        See Boone Services,
LLC     v.   Ascension   Parish   Government,    Bridging the Gap Solution,         LLC      and   Clint

Cointment, 2021- 0524 ( La. App.     1St Cir. 6/ 21/ 21)( unpublished action on motion).   We also note

that Boone has asserted, in its appellee brief, that the issues raised in this appeal may be moot.
Therein, Boone points out that due to the inability of the Parish to move forward with the project
due to this litigation and due to the recent flooding in Ascension Parish, the Parish had to utilize
its own maintenance personnel to address the flooding and drainage issues sought to be rectified
by the project. However, the record before us contains no evidence in this regard. Therefore, we
decline to address the issue of whether this appeal is moot.



                                                   V
which may be remedied with injunctive relief.               See Broadmoor, L.L.C., 867


So. 2d at 656.     Accordingly, to determine if the trial court erred in granting

injunctive relief, we must determine whether BTG' s bid submission violated

Louisiana' s Public Bid Law.


      Louisiana' s Pubic Bid Law is founded on public policy;                       therein,   the



legislature specifically prescribed the conditions upon which it will permit public

work to be done on its behalf or on behalf of its political subdivisions. Louisiana' s


Public Bid Law was enacted in the interest of the taxpaying citizens and has for its

purpose the protecting of them against contracts of public officials entered into

because   of     favoritism     and    involving    exorbitant    and   extortionate     prices.



Broadmoor, L.L.C., 867 So. 2d at 656.           A political entity has no authority to take

any action that is inconsistent with Louisiana' s Public Bid Law. Id.

      Louisiana Revised Statutes 3 8: 2212( A)( 1)(         a)   provides that "[    a] 11 public


work exceeding the contract limit ... to be done by a public entity shall be

advertised and let by contract to the lowest responsible and responsive bidder who

bid according to the bidding documents as advertised, and no such public work

shall be done except as provided in this Part." "          The provisions and requirements


of [ La. R.S. 38: 2212]   and those stated in the bidding documents shall not be

waived by any entity."        La. R.S. 38: 2212( B)( 1).    Stated differently, the statutory

requirements,    advertisement requirements, and bid form requirements, including

those included by reference to other documents, must be completely and accurately

observed and a bidder' s failure to comply with every detail can invalidate the bid.

See Broadmoor, L.L.C., 867 So. 2d at 658, quoting Barriere Construction Co.,

                                                                                                1St
L.L.C. v. Terrebonne Parish Consolidated Government, 99- 2271 ( La. App.


Cir. 2/ 18100), 754 So. 2d 1123, writ denied, 2000- 0801 ( La. 5/ 5100), 761 So. 2d 546.


      Louisiana Revised Statutes 38: 2212( B)( 2) lists the elements required for a


bid submission, and it provides, in pertinent part, as follows:



                                                5
              2)   Any public entity advertising for public work shall
             use    only   the        Louisiana        Uniform        Bid   Form     as

             promulgated      in      accordance        with    the    Administrative
             Procedure Act by the division of administration, office of
             facility planning and control. The bidding documents
             shall   require  only the following information and
             documentation to be submitted by the bidder at the time
             designated in the advertisement for bid opening: Bid
             Security or Bid Bond, Acknowledgment of Addenda,
             Base Bid, Alternates, Signature of Bidder, Name, Title,
             and Address of Bidder, Name of Firm or Joint Venture,
             Corporate Resolution or written evidence of the authority
             of the person signing the bid, and Louisiana Contractors
             License Number,          and   on    public   works      projects   where

             unit prices are utilized, a section on the bid form where
             the unit price utilized in the bid shall be set forth
             including a description for each unit; however, unit prices
             shall not be utilized for the construction of building
             projects, unless the unit prices and their extensions are
             incorporated into the base bid or alternates.


Emphasis    added).     The   element at issue in this appeal                    concerns the


submission of a "   Corporate Resolution or written evidence of the authority

of the person signing the bid."

      Louisiana Revised Statutes 38: 2212( B)( 5)               expounds upon La. R.S.


38: 2212( B)( 2)' s requirement of written evidence of the authority of the


person signing the bid, and it provides:

             Written evidence of the authority of the person signing
             the bid for public works shall be submitted at the time of
             bidding. The authority of the signature of the person
             submitting    the     bid    shall    be    deemed        sufficient   and


             acceptable if any of the following conditions are met:

              a)   The signature on the bid is that of any corporate
             officer listed on the most current annual report on file
             with the secretary of state, or the signature on the bid is
             that of any member of a partnership, limited liability
             company,     limited liability partnership, or other legal
             entity listed in the most current business records on file
             with the secretary of state.

              b) The signature on the bid is that of an authorized
             representative      as      documented        by    the     legal    entity
             certifying the authority of the person.

              c) The legal entity has filed in the appropriate records of
             the secretary of state of this state, an affidavit, resolution,



                                                  31
                 or other acknowledged or authentic document indicating
                 the names of all parties authorized to submit bids for
                 public    contracts.    Such        document    on    file   with   the

                 secretary of state shall remain in effect and shall be
                 binding upon the principal until specifically rescinded
                 and canceled from the records of the office.


          In furtherance of La. R.S. 38: 2212( B)( 2) and ( 5), in this case, Section 2. 11. 1

of the bid instructions (" the bid instructions")           advertised by the Parish provides

that "[   b] ids by corporations must be executed in the corporate name by a president

or vice- president ( or other corporate officer) accompanied by evidence of authority

to sign."     Additionally, Division 3 -Article 1 of LOUISIANA UNIFORM PUBLIC

WORKS BID FORM (" the bid form"), which was required to be submitted with


the bids for the project herein, provides as follows: "                       THE FOLLOWING


ITEMS ARE TO BE INCLUDED WITH THE SUBMISSION OF THIS ...


BID       FORM: ...           A    CORPORATE              RESOLUTION             OR        WRITTEN


EVIDENCE of the authority of the person signing the bid for the public work as

prescribed by [ La.]      R. S. 38: 2212( B)( 5)."


          It is undisputed that BTG is a limited liability company (" LLC"),                that James


Moore signed the bid for the project on behalf of BTG, and that James Moore is a


member and manager of BTG and was listed as such in the most current business


records on file with the secretary of state. However, Boone claimed that the bid

submitted by BTG failed to include the required Corporate Resolution or other

written evidence authorizing execution of the bid by the James Moore, i.e. the bid

failed to comply with La. R. S. 38: 2212( B)( 2)          and ( 5), the bid instructions, and the


bid form.      On the other hand, BTG claimed that its bid was compliant under La.


R.S. 38: 2212( B)( 5)(     a) since its bid was signed by James Moore and since James

Moore was listed as a member of the LLC in the most recent business records on


file with the secretary of state and that no other written evidence of authority was

necessary.       In   other    words,    BTG     contends       that   compliance    with    La. R.S.




                                                      7
38: 2212( B)( 5)(   a) suffices in lieu of submitting written evidence of the authority of

the person signing the bid. BTG further contends that any additional requirement

of written evidence of authority to sign as provided by the bid instructions or bid

form impermissibly conflicts with La. R.S. 38: 2212( B)( 5)               and, as such, is invalid


pursuant to Leblanc Marine, L.L.C., 286 So. 3d at 396.


       In ruling in favor of Boone,           the trial court found, in written reasons for


judgment, that although the evidence established James Moore was listed as a


member on BTG' s most recent annual report on file with the secretary of state and,

as such, had the authority to sign the bid, the bid package submitted by BTG to the

Parish was devoid of either a corporate resolution or any other written evidence

establishing his authority to sign the bid, such as the annual report on file with the

secretary of state at the time that the bid was submitted or an affidavit, resolution,

or other acknowledged authentic document establishing that he was authorized to

submit bids for public contracts.         Thus, the trial court concluded that BTG' s bid


was not in compliance with law and that Boone was entitled to injunctive relief.


Further, as to BTG' s argument that compliance with La. R. S. 38: 2212( B)( 5)( a) is


sufficient in lieu of submitting written evidence, the trial court found, in its written

reasons for judgment denying BTG' s motion for new trial, as follows:

                  C] onstruing [ La.] R.S. 38: 2122( B)( 5)(         a)   to allow a
               limited liability   company' s   manager              to    sign   bid
               documents        as      manager         without     simultaneously
               submitting written proof of said entity' s most current
              business records on file with the secretary of state would
              render the term "       written   evidence" [    as used in La. R.S.
               38: 2122( B)( 5)]     superfluous.       It defies logic to suggest
              that a person' s own signature is written evidence of that
              person' s     authority    to     sign.     Furthermore,      adopting
               BTG' s]       suggested        interpretation      of [    La.  R. S.]
               38: 2212( B)( 5)(
                               a) to allow the awarding of a bid without
               an entity including written evidence of the annual report
               or most current business records on file would result in
               litigation much like what is occurring in the present suit,
               where a contract is awarded and then the entity to whom
               the    contract is     awarded     must prove the          signatory' s
               authority after the fact.


                                                   E
          As to BTG' s argument that the requirement on the bid instructions and bid


form impermissibly conflict with La. R.S. 38: 2212( B),         the trial court found that the


bid instruction "     merely reiterates the written evidence requirement of [ La.] R. S.

38: 2212( B)( 5)"    and that the requirement that written evidence of the signatory' s

authority to submit the bid be attached to the bid is " explicit."       Thus, the trial court


concluded that the bid instructions did not impermissibly conflict with La. R.S.

38: 2212( B) in violation of LeBlanc Marine, L.L.C., 286 So. 3d at 396. As to both


of these issues, we agree with the trial court.


          First, with regard to the trial court' s interpretation of La. R. S. 38: 2212( B), it


is well settled that statutory interpretation begins with the language of the statute

itself.    See Brown v. Adair, 2002- 2028 ( La. 4/ 9/ 03),        846 So. 2d 687, 689.       In


considering statutory language, the words of a law must be given their generally

prevailing meaning; and words of art and technical terms must be given their


technical meaning when a law involves a technical matter.            La. C. C. art. 11.   When


a law is clear and unambiguous and its application does not lead to absurd


consequences, the law shall be applied as written and no further interpretation may

be made in search of the intent of the legislature. La. C. C. art. 9. When the words


of the law are ambiguous, however, their meaning must be sought by examining

the context in which they occur and the text of the law as a whole.          La. C. C. art. 12.


When the language of the law is susceptible of different meanings, it must be


interpreted as having the meaning that best conforms to the purpose of the law.            La.


C. C. art. 10.      With these rules of statutory interpretation in mind, we turn to the

provisions at issue.


          Louisiana Revised Statutes 38: 2212( B)( 2)    unambiguously mandates that the

bidding documents require bid submissions to include a Corporate Resolution or

written evidence of signatory authority, as it provides, in pertinent part that: "         The



bidding documents shall require only the following information and documentation


                                                0
to be submitted by a bidder at the time designated in the advertisement for bid

opening: ...       Corporate Resolution or written evidence of the authority of the

person signing the bid."                Next, the first sentence of La. R.S.                        38: 2212( B)( 5)


reiterates    that    written       evidence        must         be   submitted    with    the      bid    when    it


unequivocally declares: " Written evidence of the authority of the person signing

the bid for public works shall be submitted at the time of bidding."                                      Then, the


second sentence of La. R. S. 38: 2212( B)(                  5) clearly provides: " The authority ... shall

be deemed sufficient and acceptable if any of the following conditions are met...."

Emphasis added).               The three conditions under which signatory authority is

deemed "     sufficient       and     acceptable"       are then clearly delineated in La.                      R. S.


38: 2212( B)( 5)(    a), (   b),    and (   c).     Contrary to BTG' s contention,                    these    three



delineated conditions are not alternatives to submitting the written evidence

required by the first sentence;                   rather,   they are examples of written evidence

deemed       sufficient       and    acceptable       to     establish      signatory     authority.          Stated


differently, satisfying any one of these three conditions does not relieve a bidder of

the first sentence' s requirement to submit written evidence of that authority with its

bid.


       As applied to this case, under La. R. S.                           38: 2212( B)( 5)(   a),    BTG' s most


current business records on file with the secretary of state listing James Moore as a

member       of    the       LLC     was     sufficient          to   establish   his    signatory        authority.


Additionally, pursuant to the first sentence of La. R.S. 38: 2212( B)( 5),                             this written


evidence was required to be submitted with the bid.                                     Consequently,         BTG' s


undisputed failure to include written evidence of James Moore' s authority to sign

the bid on behalf of BTG violated the specific requirements of Louisiana' s Public


Bid Law.          In accord Dynamic Constructors, L.L.C.                           v.   Plaquemines Parish


Government, 2015- 0271 (              La. App.       4th Cir. 8/ 26/ 15),      173 So. 3d 1239, 1245, writ


denied, 2015- 1782 ( La. 10/ 30/ 15),                178 So. 3d 562 (        rejecting the plaintiff LLC' s


                                                            10
argument that under La. R. S. 38: 2212( B)( 5)(         a),    the signature of a member of the


LLC on a bid was legally sufficient and that no other written evidence of authority

was required, and holding that, at the time of bidding, the LLC was required to

present some form of written evidence or documentation, i.e. a copy of the


company' s current business record on file with the secretary of state, substantiating

that the signatory to the bid was in fact a member of the plaintiff LLC and, thus,

had the requisite authority to sign the bid on behalf of the plaintiff LLC) and Ryan

Gootee General Contractors, LLC v. Plaquemines Parish School Board &


One Construction, Inc., 2015- 325 (            La. App.       5th Cir. 11/ 19/ 15),   180 So. 3d 588,


599- 600 ( finding that the three conditions delineated in the second sentence of La.

R. S.   38: 2212( B)( 5)     were not alternatives to submitting the written evidence

required by the first sentence and that satisfaction of any of those three conditions

did not relieve a bidder of the requirement of the first sentence' s requirement to


submit written evidence of authority with its bid).

        Next, as to the trial court' s determination that BTG' s failure to include


written evidence of James Moore' s authority to sign the bid on behalf of BTG was

also a violation of the bid form and bid instructions, we agree and find that the bid


form and bid instructions do not impermissibly conflict with La. R.S.                        La. R. S.


38: 2212( B) in violation of LeBlanc Marine, L.L.C., 286 So. 3d at 396.


        In LeBlanc Marine, L.L.C.,           286 So. 3d at 392- 393, a public entity issued an

advertisement for bids for a certain project.             The bid instructions issued for the


project were more restrictive than La. R.S. 38: 2212( B)(              5) because it only allowed

for two of the three conditions by which a person' s authority to sign a bid could be

established— those         set forth in La. R.S. 38: 2212( B)( 5)(    a) and ( c).    After the lowest


bidder' s bid was deemed non-responsive, the corporation that submitted the second


lowest bid had its bid challenged and subsequently deemed non-responsive

because it was signed by the corporation' s vice- president and included written


                                                  11
evidence of authority in the form of a certification of authority as provided for by

La. R.S. 38: 2212( B)( 5)( b), which was not one of the conditions provided for in the


bid instructions.     In reversing the judgment of the trial court and the appellate

court, the Louisiana Supreme Court noted that as long as the statutory requirements

are met, a public entity may include requirements and instructions in advertisement

and bid forms that exceed what is required by Louisiana' s Public Bid Law;

however, the Court held that bid instructions that conflicted with, rather than


merely exceeded the statutory requirements set forth in Louisiana' s Public Bid

Law were not valid.         LeBlanc Marine, L.L.C., 286 So. 3d at 396.          As such, the


second lowest bidder, who had complied with La. R. S. 38: 2212( B)( 5),          was entitled



to the contract.


       BTG' s argument that the bid form and instructions are invalid under


LeBlanc Marine, L.L.C., 286 So. 3d at 396, is premised on its contention that the


requirement set forth therein for the submission of written evidence of signatory

authority is in conflict with La. R.S. 38: 2212(B)( 5)    because such written evidence


is not required under the statute. However, as we have concluded otherwise, we do


not find that either the bid instructions or the bid form differ from La. R.S.


38: 2212( B)   with regard to requiring the submission of written evidence of


signatory authority.    In our assessment, La. R.S. 38: 2212( B)( 2)        and (    5),   the bid


form, and the bid instructions all require submission of written evidence of


signatory authority.        Or as the trial court succinctly stated, the bid instructions

merely    reiterate   the    written   evidence    requirement   set    forth   in     La.   R.S.


38: 2212( B)( 5).


       Therefore, since it is not disputed that BTG failed to submit written evidence


of signatory authority with its bid, BTG' s bid failed to comply with La.                     R.S.


38: 2212( B), the bid form,       and the bidding instructions.        For this violation of


Louisiana' s Public Bid law, a prohibitory law, we conclude that the trial court


                                              12
correctly granted Boone' s petition for injunctive relief, enjoining the Parish, Mr.

Cointment,    and BTG from entering into a contract or taking any action in

furtherance of awarding the contract for the project.

                                  CONCLUSION


      For all of the above and foregoing reasons, the February 12, 2021 judgment

granting Boone Services, LLC' s petition for injunctive relief and enjoining the

Ascension Parish Government, Clint Cointment, and Bridging the Gap Solution,

LLC from entering into a contract or taking any action in furtherance of awarding

the contract for the New River Channel Improvements Re -Bid, Parish Project #


EAD 15- 004 to Bridging the Gap Solution, LLC is affirmed.        All costs of this


appeal are assessed to the defendant/ appellant, Bridging the Gap Solution, LLC.

      I"     1. 7% 1   1




                                         13